Citation Nr: 1113588	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim unfortunately must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

The Veteran indicated that he did not want a hearing in his June 2010 substantive appeal on a VA Form 9.  However, his representation recently switched from a private attorney to The American Legion.  The American Legion requested a Travel Board hearing on the Veteran's behalf in an April 2011 statement.  As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at her latest address of record as well as to her representative.

2.  After the hearing, or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


